UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number 811-08822 CAPITAL MANAGEMENT INVESTMENT TRUST (Exact name of registrant as specified in charter) 140 Broadway,New York NY (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, 2nd Floor (Name and address of agent for service) Registrant's telephone number, including area code: 888.626.3863 Date of fiscal year end: November 30, 2009 Date of reporting period: 07/01/2008 to 06/30/2009 ITEM 1. PROXY VOTING RECORD: Exhibit A is attached for the Capital Management Small-Cap Fund and the Capital Management Mid-Cap Fund both series of the Capital Management Investment Trust. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Capital Management Investment Trust By: /s/ Ralph J. Scarpa Ralph J. Scarpa, President Date August 13, 2009 Exhibit A Capital Management Mid-Cap Fund July 1, 2008 to June 30, 2009 (a) (b) (c) (d) (e) (f) (g) (h) (i) Issuer Ticker Cusip Meeting Date Description of Vote Issuer v. SH Voted? Vote Cast For/Against Mgmt Affiliated Computer Services, Inc. ACS 5/28/2009 Elect Director Darwin Deason Mgmt Voted For For Affiliated Computer Services, Inc. ACS 5/28/2009 Elect Director Lynn R. Blodgett Mgmt Voted For For Affiliated Computer Services, Inc. ACS 5/28/2009 Elect Director Robert Druskin Mgmt Voted For For Affiliated Computer Services, Inc. ACS 5/28/2009 Elect Director Kurt R. Krauss Mgmt Voted For For Affiliated Computer Services, Inc. ACS 5/28/2009 Elect Director Ted B. Miller, Jr. Mgmt Voted For For Affiliated Computer Services, Inc. ACS 5/28/2009 Elect Director Paul E. Sullivan Mgmt Voted For For Affiliated Computer Services, Inc. ACS 5/28/2009 Elect Director Frank Varasano Mgmt Voted For For Affiliated Computer Services, Inc. ACS 5/28/2009 Approve Executive Incentive Bonus Plan Mgmt Voted For For Affiliated Computer Services, Inc. ACS 5/28/2009 Ratify Auditors Mgmt Voted For For Amphenol Corp. APH 5/20/2009 Elect Director Edward G. Jepsen Mgmt Voted For For Amphenol Corp. APH 5/20/2009 Elect Director John R. Lord Mgmt Voted For For Amphenol Corp. APH 5/20/2009 Ratify Auditors Mgmt Voted For For Amphenol Corp. APH 5/20/2009 Approve Executive Incentive Bonus Plan Mgmt Voted For For Amphenol Corp. APH 5/20/2009 Approve Omnibus Stock Plan Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 7/3/2008 Elect Director Warren Eisenberg Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 7/3/2008 Elect Director Leonard Feinstein Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 7/3/2008 Elect Director Dean S. Adler Mgmt Voted For Withhold Bed Bath & Beyond Inc. BBBY 7/3/2008 Elect Director Stanley F. Barshay Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 7/3/2008 Elect Director Patrick R. Gaston Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 7/3/2008 Elect Director Jordan Heller Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 7/3/2008 Elect Director Robert S. Kaplan Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 7/3/2008 Elect Director Victoria A. Morrison Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 7/3/2008 Ratify Auditors Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 6/30/2009 Elect Director Warren Eisenberg Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 6/30/2009 Elect Director Leonard Feinstein Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 6/30/2009 Elect Director Steven H. Temares Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 6/30/2009 Elect Director Dean S. Adler Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 6/30/2009 Elect Director Stanley F. Barshay Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 6/30/2009 Elect Director Klaus Eppler Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 6/30/2009 Elect Director Patrick R. Gaston Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 6/30/2009 Elect Director Jordan Heller Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 6/30/2009 Elect Director Victoria A. Morrison Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 6/30/2009 Elect Director Fran Stoller Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 6/30/2009 Ratify Auditors Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 6/30/2009 Adopt Majority Voting for Uncontested Election of Directors Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 6/30/2009 Eliminate Supermajority Vote Requirement Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 6/30/2009 EliminateSupermajority Vote Requirement Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 6/30/2009 Re-Approve Performance Goals Under Omnibus Stock Plan Mgmt Voted For For Bed Bath & Beyond Inc. BBBY 6/30/2009 Prepare Sustainability Report ShrHoldr Voted Against For Cameco Corp. CCO 13342B105 5/27/2009 The Undersigned Hereby Certifies that the Shares Represented by this Proxy are Owned and Controlled by a Canadian (Residents mark the FOR Box; One or more Non-Residents mark the ABSTAIN box) Mgmt Voted Abstain Cameco Corp. CCO 13342B105 5/27/2009 Elect Director John H. Clappison Mgmt Voted For For Cameco Corp. CCO 13342B105 5/27/2009 Elect Director Joe F. Colvin Mgmt Voted For For Cameco Corp. CCO 13342B105 5/27/2009 Elect Director James R. Curtiss Mgmt Voted For For Cameco Corp. CCO 13342B105 5/27/2009 Elect Director George S. Dembroski Mgmt Voted For For Cameco Corp. CCO 13342B105 5/27/2009 Elect Director Donald H.F. Deranger Mgmt Voted For For Cameco Corp. CCO 13342B105 5/27/2009 Elect Director James K. Gowans Mgmt Voted For For Cameco Corp. CCO 13342B105 5/27/2009 Elect Director Gerald W. Grandey Mgmt Voted For For Cameco Corp. CCO 13342B105 5/27/2009 Elect Director Nancy E. Hopkins Mgmt Voted For For Cameco Corp. CCO 13342B105 5/27/2009 Elect Director Oyvind Hushovd Mgmt Voted For For Cameco Corp. CCO 13342B105 5/27/2009 Elect Director J.W. George Ivany Mgmt Voted For For Cameco Corp. CCO 13342B105 5/27/2009 Elect Director A. Anne McLellan Mgmt Voted For For Cameco Corp. CCO 13342B105 5/27/2009 Elect Director A. Neil McMillan Mgmt Voted For For Cameco Corp. CCO 13342B105 5/27/2009 Elect DirectorRobert W. Peterson Mgmt Voted For For Cameco Corp. CCO 13342B105 5/27/2009 Elect Director Victor J. Zaleschuk Mgmt Voted For For Cameco Corp. CCO 13342B105 5/27/2009 Ratify KPMG LLP as Auditors Mgmt Voted For For Cameron International Corp CAM 13342B105 5/13/2009 Elect Director C. Baker Cunningham Mgmt Voted For Withhold Cameron International Corp CAM 13342B105 5/13/2009 Elect Director Sheldon R. Erikson Mgmt Voted For Withhold Cameron International Corp CAM 13342B105 5/13/2009 Elect Director Douglas L. Foshee Mgmt Voted For For Cameron International Corp CAM 13342B105 5/13/2009 Amend Omnibus Stock Plan Mgmt Voted For For Cameron International Corp CAM 13342B105 5/13/2009 Ratify Auditors Mgmt Voted For For CapitalSource, Inc CSE 14055X102 4/30/2009 Elect Director William G. Byrnes Mgmt Voted For Withhold CapitalSource, Inc CSE 14055X102 4/30/2009 Elect Director John K. Delaney Mgmt Voted For Withhold CapitalSource, Inc CSE 14055X102 4/30/2009 Elect Director Sara L. Grootwassink Mgmt Voted For Withhold CapitalSource, Inc CSE 14055X102 4/30/2009 Ratify Auditors Mgmt Voted For For Dentsply International, Inc. XRAY 5/12/2009 Elect Director Wendy L Dixon Mgmt Voted For For Dentsply International, Inc. XRAY 5/12/2009 Elect Director Leslie A. Jones Mgmt Voted For For Dentsply International, Inc. XRAY 5/12/2009 Elect Director Bret W. Wise Mgmt Voted For For Dentsply International, Inc. XRAY 5/12/2009 Ratify Auditors Mgmt Voted For For Edison International EIX 4/23/2009 Elect Director Vanessa C.L. Chang Mgmt Voted For For Edison International EIX 4/23/2009 Elect Director France A. Córdova Mgmt Voted For For Edison International EIX 4/23/2009 Elect Director Theodore F. Craver, Jr. Mgmt Voted For For Edison International EIX 4/23/2009 Elect Director Charles B. Curtis Mgmt Voted For For Edison International EIX 4/23/2009 Elect Director Bradford M. Freeman Mgmt Voted For For Edison International EIX 4/23/2009 Elect Director Luis G. Nogales Mgmt Voted For For Edison International EIX 4/23/2009 Elect Director Ronald L. Olson Mgmt Voted For For Edison International EIX 4/23/2009 Elect Director James M. Rosser Mgmt Voted For For Edison International EIX 4/23/2009 Elect Director Richard T. Schlosberg, III Mgmt Voted For For Edison International EIX 4/23/2009 Elect Director Thomas C. Sutton Mgmt Voted For For Edison International EIX 4/23/2009 Elect Director Brett White Mgmt Voted For For Edison International EIX 4/23/2009 Ratify Auditors Mgmt Voted For For Edison International EIX 4/23/2009 Amend Omnibus Stock Plan Mgmt Voted For For Edison International EIX 4/23/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Energen Corp. EGN 29265N108 4/22/2009 Elect Director Judy M. Merritt Mgmt Voted For For Energen Corp. EGN 29265N108 4/22/2009 Elect Director Stephen A. Snider Mgmt Voted For For Energen Corp. EGN 29265N108 4/22/2009 Elect Director Gary C. Youngblood Mgmt Voted For For Energen Corp. EGN 29265N108 4/22/2009 Ratify Auditors Mgmt Voted For For Energizer Holdings, Inc. ENR 29266R108 1/26/2009 Elect Director Bill G. Armstrong Mgmt Voted For Withhold Energizer Holdings, Inc. ENR 29266R108 1/26/2009 Elect Director J. Patrick Mulcahy Mgmt Voted For For Energizer Holdings, Inc. ENR 29266R108 1/26/2009 Elect Director Pamela M. Nicholson Mgmt Voted For Withhold Energizer Holdings, Inc. ENR 29266R108 1/26/2009 Approve Omnibus Stock Plan Mgmt Voted For For Evergreen Funds EGMXX 3/19/2009 Approve Investment Advisory Agreement Mgmt Voted For For Exterran Holdings, Inc. EXH 30225X103 4/30/2009 Elect Director Janet F. Clark Mgmt Voted For For Exterran Holdings, Inc. EXH 30225X103 4/30/2009 Elect Director Ernie L. Danner Mgmt Voted For For Exterran Holdings, Inc. EXH 30225X103 4/30/2009 Elect Director Uriel E. Dutton Mgmt Voted For For Exterran Holdings, Inc. EXH 30225X103 4/30/2009 Elect Director Gordon T. Hall Mgmt Voted For For Exterran Holdings, Inc. EXH 30225X103 4/30/2009 Elect Director J.W.G. Honeybourne Mgmt Voted For For Exterran Holdings, Inc. EXH 30225X103 4/30/2009 Elect Director John E. Jackson Mgmt Voted For For Exterran Holdings, Inc. EXH 30225X103 4/30/2009 Elect Director William C. Pate Mgmt Voted For For Exterran Holdings, Inc. EXH 30225X103 4/30/2009 Elect Director Stephen M. Pazuk Mgmt Voted For For Exterran Holdings, Inc. EXH 30225X103 4/30/2009 Elect Director Christopher T. Seaver Mgmt Voted For For Exterran Holdings, Inc. EXH 30225X103 4/30/2009 Elect Director Stephen A. Snider Mgmt Voted For For Exterran Holdings, Inc. EXH 30225X103 4/30/2009 Ratify Auditors Mgmt Voted For For Exterran Holdings, Inc. EXH 30225X103 4/30/2009 Amend Omnibus Stock Plan Mgmt Voted For Against Flextronics International Ltd. FLEX Y2573F102 9/30/2008 This is a duplicate meeting for ballots received via the Broadridge North American Ballot distribution system. Voted Flextronics International Ltd. FLEX Y2573F102 9/30/2008 RE-ELECTION OF MR. H. RAYMOND BINGHAM AS A DIRECTOR OF FLEXTRONICS. Mgmt Voted For For Flextronics International Ltd. FLEX Y2573F102 9/30/2008 RE-ELECTION OF MR. AJAY B. SHAH AS A DIRECTOR OF FLEXTRONICS. Mgmt Voted For For Flextronics International Ltd. FLEX Y2573F102 9/30/2008 RE-ELECTION OF DR. WILLY C. SHIH AS A DIRECTOR OF FLEXTRONICS. Mgmt Voted For For Flextronics International Ltd. FLEX Y2573F102 9/30/2008 RE-APPOINTMENT OF MR. ROCKWELL A. SCHNABEL AS A DIRECTOR OF FLEXTRONICS. Mgmt Voted For For Flextronics International Ltd. FLEX Y2573F102 9/30/2008 RATIFY AUDITORS Mgmt Voted For For Flextronics International Ltd. FLEX Y2573F102 9/30/2008 TO APPROVE THE GENERAL AUTHORIZATION FOR THE DIRECTORS OF FLEXTRONICS TO ALLOT AND ISSUE ORDINARY SHARES. Mgmt Voted For For Flextronics International Ltd. FLEX Y2573F102 9/30/2008 TO APPROVE THE RENEWAL OF THE SHARE PURCHASE MANDATE RELATING TO ACQUISITIONS BY FLEXTRONICS OF ITS OWN ISSUED ORDINARY SHARES. Mgmt Voted For For Flextronics International Ltd. FLEX Y2573F102 9/30/2008 APPROVE AN AMENDMENT TO 2-LIMIT ON THE MAXIMUM NUMBER OF ORDINARY SHARES WHICH MAY BE ISSUED AS SHARE BONUSES BY 5,000, Mgmt Voted For Against Flextronics International Ltd. FLEX Y2573F102 9/30/2008 TO APPROVE AN AMENDMENT TO THE 2-LIMIT ON THE MAXIMUM NUMBER OF ORDINARY SHARES SUBJECT TO AWARDS WHICH MAY BE GRANTED TO A PERSON IN A SINGLE CALENDAR YEAR BY 2,000, Mgmt Voted For Against Flextronics International Ltd. FLEX Y2573F102 9/30/2008 TO APPROVE AN AMENDMENT TO THE 2,000, Mgmt Voted For Against Frontier Communications Corp. FTR 35906A108 5/14/2009 Elect Director Kathleen Q. Abernathy Mgmt Voted For For Frontier Communications Corp. FTR 35906A108 5/14/2009 Elect Director Leroy T. Barnes, Jr. Mgmt Voted For For Frontier Communications Corp. FTR 35906A108 5/14/2009 Elect Director Peter C.B. Bynoe Mgmt Voted For For Frontier Communications Corp. FTR 35906A108 5/14/2009 Elect Director Michael T. Dugan Mgmt Voted For For Frontier Communications Corp. FTR 35906A108 5/14/2009 Elect Director Jeri B. Finard Mgmt Voted For For Frontier Communications Corp. FTR 35906A108 5/14/2009 Elect Director Lawton Wehle Fitt Mgmt Voted For For Frontier Communications Corp. FTR 35906A108 5/14/2009 Elect Director William M. Kraus Mgmt Voted For For Frontier Communications Corp. FTR 35906A108 5/14/2009 Elect Director Howard L. Schrott Mgmt Voted For For Frontier Communications Corp. FTR 35906A108 5/14/2009 Elect Director Larraine D. Segil Mgmt Voted For For Frontier Communications Corp. FTR 35906A108 5/14/2009 Elect Director David H. Ward Mgmt Voted For For Frontier Communications Corp. FTR 35906A108 5/14/2009 Elect Director Myron A. Wick, III Mgmt Voted For For Frontier Communications Corp. FTR 35906A108 5/14/2009 Elect Director Mary Agnes Wilderotter Mgmt Voted For For Frontier Communications Corp. FTR 35906A108 5/14/2009 Approve Omnibus Stock Plan Mgmt Voted For For Frontier Communications Corp. FTR 35906A108 5/14/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Frontier Communications Corp. FTR 35906A108 5/14/2009 Ratify Auditors Mgmt Voted For For FTI Consulting, Inc. FCN 6/3/2009 Elect Director Denis J. Callaghan Mgmt Voted For For FTI Consulting, Inc. FCN 6/3/2009 Elect Director Matthew F. McHugh Mgmt Voted For For FTI Consulting, Inc. FCN 6/3/2009 Amend Omnibus Stock Plan Mgmt Voted For For FTI Consulting, Inc. FCN 6/3/2009 Ratify Auditors Mgmt Voted For For Henry Schein, Inc. HSIC 5/28/2009 Elect Director Stanley M. Bergman Mgmt Voted For For Henry Schein, Inc. HSIC 5/28/2009 Elect Director Gerald A. Benjamin Mgmt Voted For For Henry Schein, Inc. HSIC 5/28/2009 Elect Director James P. Breslawski Mgmt Voted For For Henry Schein, Inc. HSIC 5/28/2009 Elect Director Mark E. Mlotek Mgmt Voted For For Henry Schein, Inc. HSIC 5/28/2009 Elect Director Steven Paladino Mgmt Voted For For Henry Schein, Inc. HSIC 5/28/2009 Elect Director Barry J. Alperin Mgmt Voted For For Henry Schein, Inc. HSIC 5/28/2009 Elect Director Paul Brons Mgmt Voted For For Henry Schein, Inc. HSIC 5/28/2009 Elect Director Margaret A. Hamburg, M.D. Mgmt Voted For For Henry Schein, Inc. HSIC 5/28/2009 Elect Director Donald J. Kabat Mgmt Voted For For Henry Schein, Inc. HSIC 5/28/2009 Elect Director Philip A. Laskawy Mgmt Voted For For Henry Schein, Inc. HSIC 5/28/2009 Elect Director Karyn Mashima Mgmt Voted For For Henry Schein, Inc. HSIC 5/28/2009 Elect Director Norman S. Matthews Mgmt Voted For For Henry Schein, Inc. HSIC 5/28/2009 Elect Director Louis W. Sullivan, M.D. Mgmt Voted For For Henry Schein, Inc. HSIC 5/28/2009 Amend Omnibus Stock Plan Mgmt Voted For For Henry Schein, Inc. HSIC 5/28/2009 Approve Executive Incentive Bonus Plan Mgmt Voted For For Henry Schein, Inc. HSIC 5/28/2009 Ratify Auditors Mgmt Voted For For Hologic, Inc. HOLX 3/4/2009 Elect Director John W. Cumming Mgmt Voted For For Hologic, Inc. HOLX 3/4/2009 Elect Director Robert A. Cascella Mgmt Voted For For Hologic, Inc. HOLX 3/4/2009 Elect Director David R. LaVance Jr. Mgmt Voted For For Hologic, Inc. HOLX 3/4/2009 Elect Director Nancy L. Leaming Mgmt Voted For For Hologic, Inc. HOLX 3/4/2009 Elect Director Lawrence M. Levy Mgmt Voted For Withhold Hologic, Inc. HOLX 3/4/2009 Elect Director Glenn P. Muir Mgmt Voted For For Hologic, Inc. HOLX 3/4/2009 Elect Director Elaine S. Ullian Mgmt Voted For For Hologic, Inc. HOLX 3/4/2009 Elect Director Sally W. Crawford Mgmt Voted For For Hologic, Inc. HOLX 3/4/2009 Elect Director Wayne Wilson Mgmt Voted For For Hologic, Inc. HOLX 3/4/2009 Approve Repricing of Options Mgmt Voted For For Hologic, Inc. HOLX 3/4/2009 Adjourn Meeting Mgmt Voted For Against Parker-Hannifin Corp. PH 10/22/2008 Elect Director William E. Kassling Mgmt Voted For For Parker-Hannifin Corp. PH 10/22/2008 Elect Director Joseph M. Scaminace Mgmt Voted For For Parker-Hannifin Corp. PH 10/22/2008 Elect Director Wolfgang R. Schmitt Mgmt Voted For For Parker-Hannifin Corp. PH 10/22/2008 Ratify Auditors Mgmt Voted For For Quest Diagnostics Incorporated DGX 74834L100 5/14/2009 Elect Director Jenne K. Britell Mgmt Voted For For Quest Diagnostics Incorporated DGX 74834L100 5/14/2009 Elect Director Gail R. Wilensky Mgmt Voted For For Quest Diagnostics Incorporated DGX 74834L100 5/14/2009 Elect Director John B. Ziegler Mgmt Voted For For Quest Diagnostics Incorporated DGX 74834L100 5/14/2009 Amend Omnibus Stock Plan Mgmt Voted For For Quest Diagnostics Incorporated DGX 74834L100 5/14/2009 Amend Non-Employee Director Omnibus Stock Plan Mgmt Voted For For Quest Diagnostics Incorporated DGX 74834L100 5/14/2009 Ratify Auditors Mgmt Voted For For Republic Services, Inc. RSG 11/14/2008 Issue Shares in Connection with Acquisition Mgmt Voted For For Republic Services, Inc. RSG 11/14/2008 Adjourn Meeting Mgmt Voted For For Republic Services, Inc. RSG 5/14/2009 Elect Director James E. O'Connor Mgmt Voted For For Republic Services, Inc. RSG 5/14/2009 Elect Director John W. Croghan Mgmt Voted For For Republic Services, Inc. RSG 5/14/2009 Elect Director James W. Crownover Mgmt Voted For For Republic Services, Inc. RSG 5/14/2009 Elect Director William J. Flynn Mgmt Voted For For Republic Services, Inc. RSG 5/14/2009 Elect Director David I. Foley Mgmt Voted For For Republic Services, Inc. RSG 5/14/2009 Elect Director Nolan Lehmann Mgmt Voted For For Republic Services, Inc. RSG 5/14/2009 Elect Director W. Lee Nutter Mgmt Voted For For Republic Services, Inc. RSG 5/14/2009 Elect Director Ramon A. Rodriguez Mgmt Voted For For Republic Services, Inc. RSG 5/14/2009 Elect Director Allan C. Sorensen Mgmt Voted For For Republic Services, Inc. RSG 5/14/2009 Elect Director John M. Trani Mgmt Voted For For Republic Services, Inc. RSG 5/14/2009 Elect Director Michael W. Wickham Mgmt Voted For For Republic Services, Inc. RSG 5/14/2009 Ratify Auditors Mgmt Voted For For Republic Services, Inc. RSG 5/14/2009 Approve Executive Incentive Bonus Plan Mgmt Voted For For Republic Services, Inc. RSG 5/14/2009 Approve Qualified Employee Stock Purchase Plan Mgmt Voted For For Rockwell Collins, Inc. COL 2/10/2009 Elect Director Anthony J. Carbone Mgmt Voted For For Rockwell Collins, Inc. COL 2/10/2009 Elect Director Clayton M. Jones Mgmt Voted For For Rockwell Collins, Inc. COL 2/10/2009 Elect Director Cheryl L. Shavers Mgmt Voted For For Rockwell Collins, Inc. COL 2/10/2009 Ratify Auditors Mgmt Voted For For Ross Stores, Inc. ROST 5/20/2009 Elect Director Michael Balmuth Mgmt Voted For For Ross Stores, Inc. ROST 5/20/2009 Elect Director K. Gunnar Bjorklund Mgmt Voted For For Ross Stores, Inc. ROST 5/20/2009 Elect Director Sharon D. Garrett Mgmt Voted For For Ross Stores, Inc. ROST 5/20/2009 Ratify Auditors Mgmt Voted For For Rowan Companies, Inc. RDC 5/5/2009 Elect Director Thomas R. Hix Mgmt Voted For For Rowan Companies, Inc. RDC 5/5/2009 Elect Director Robert E. Kramek Mgmt Voted For For Rowan Companies, Inc. RDC 5/5/2009 Elect Director Frederick R. Lausen Mgmt Voted For For Rowan Companies, Inc. RDC 5/5/2009 Elect Director Lawrence J. Ruisi Mgmt Voted For For Rowan Companies, Inc. RDC 5/5/2009 Approve Omnibus Stock Plan Mgmt Voted For For Rowan Companies, Inc. RDC 5/5/2009 Ratify Auditors Mgmt Voted For For Snap-on Incorporated SNA 4/23/2009 Elect Director Bruce S. Chelberg Mgmt Voted For For Snap-on Incorporated SNA 4/23/2009 Elect Director Karen L. Daniel Mgmt Voted For For Snap-on Incorporated SNA 4/23/2009 Elect Director Nathan J. Jones Mgmt Voted For For Snap-on Incorporated SNA 4/23/2009 Elect Director Arthur L. Kelly Mgmt Voted For For Snap-on Incorporated SNA 4/23/2009 Ratify Auditors Mgmt Voted For For Stericycle, Inc. SRCL 5/28/2009 Elect Director Mark C. Miller Mgmt Voted For For Stericycle, Inc. SRCL 5/28/2009 Elect Director Jack W. Schuler Mgmt Voted For For Stericycle, Inc. SRCL 5/28/2009 Elect Director Thomas D. Brown Mgmt Voted For For Stericycle, Inc. SRCL 5/28/2009 Elect Director Rod F. Dammeyer Mgmt Voted For For Stericycle, Inc. SRCL 5/28/2009 Elect Director William K. Hall Mgmt Voted For For Stericycle, Inc. SRCL 5/28/2009 Elect Director Jonathan T. Lord, M.D. Mgmt Voted For For Stericycle, Inc. SRCL 5/28/2009 Elect Director John Patience Mgmt Voted For For Stericycle, Inc. SRCL 5/28/2009 Elect Director Ronald G. Spaeth Mgmt Voted For For Stericycle, Inc. SRCL 5/28/2009 Ratify Auditors Mgmt Voted For For Steris Corp. STE 7/24/2008 Elect Director Richard C. Breeden Mgmt Voted For For Steris Corp. STE 7/24/2008 Elect Director Cynthia L. Feldmann Mgmt Voted For For Steris Corp. STE 7/24/2008 Elect Director Robert H. Fields Mgmt Voted For For Steris Corp. STE 7/24/2008 Elect Director Jacqueline B. Kosecoff Mgmt Voted For For Steris Corp. STE 7/24/2008 Elect Director Raymond A. Lancaster Mgmt Voted For For Steris Corp. STE 7/24/2008 Elect Director Kevin M. McMullen Mgmt Voted For For Steris Corp. STE 7/24/2008 Elect Director J.B. Richey Mgmt Voted For For Steris Corp. STE 7/24/2008 Elect Director Walter M Rosebrough, Jr. Mgmt Voted For For Steris Corp. STE 7/24/2008 Elect Director Mohsen M. Sohi Mgmt Voted For For Steris Corp. STE 7/24/2008 Elect Director John P. Wareham Mgmt Voted For For Steris Corp. STE 7/24/2008 Elect Director Loyal W. Wilson Mgmt Voted For For Steris Corp. STE 7/24/2008 Elect Director Michael B. Wood Mgmt Voted For For Steris Corp. STE 7/24/2008 Ratify Auditors Mgmt Voted For For The Black & Decker Corp. BDK 4/30/2009 Elect Director Nolan D. Archibald Mgmt Voted For For The Black & Decker Corp. BDK 4/30/2009 Elect Director Norman R. Augustine Mgmt Voted For For The Black & Decker Corp. BDK 4/30/2009 Elect Director Barbara L. Bowles Mgmt Voted For For The Black & Decker Corp. BDK 4/30/2009 Elect Director George W. Buckley Mgmt Voted For For The Black & Decker Corp. BDK 4/30/2009 Elect Director M. Anthony Burns Mgmt Voted For For The Black & Decker Corp. BDK 4/30/2009 Elect Director Kim B. Clark Mgmt Voted For For The Black & Decker Corp. BDK 4/30/2009 Elect Director Manuel A. Fernandez Mgmt Voted For For The Black & Decker Corp. BDK 4/30/2009 Elect Director Benjamin H. Griswold IV Mgmt Voted For For The Black & Decker Corp. BDK 4/30/2009 Elect Director Anthony Luiso Mgmt Voted For For The Black & Decker Corp. BDK 4/30/2009 Elect Director Robert L. Ryan Mgmt Voted For For The Black & Decker Corp. BDK 4/30/2009 Elect Director Mark H. Willes Mgmt Voted For For The Black & Decker Corp. BDK 4/30/2009 Ratify Auditors Mgmt Voted For For The Clorox Company CLX 11/19/2008 Elect Director Daniel Boggan, Jr. Mgmt Voted For For The Clorox Company CLX 11/19/2008 Elect Director Richard H. Carmona Mgmt Voted For For The Clorox Company CLX 11/19/2008 Elect Director Tully M. Friedman Mgmt Voted For For The Clorox Company CLX 11/19/2008 Elect Director George J. Harad Mgmt Voted For For The Clorox Company CLX 11/19/2008 Elect Director Donald R. Knauss Mgmt Voted For For The Clorox Company CLX 11/19/2008 Elect Director Robert W. Matschullat Mgmt Voted For For The Clorox Company CLX 11/19/2008 Elect Director Gary G. Michael Mgmt Voted For For The Clorox Company CLX 11/19/2008 Elect Director Edward A. Mueller Mgmt Voted For For The Clorox Company CLX 11/19/2008 Elect Director Jan L. Murley Mgmt Voted For For The Clorox Company CLX 11/19/2008 Elect Director Pamela Thomas-Graham Mgmt Voted For For The Clorox Company CLX 11/19/2008 Elect Director Carolyn M. Ticknor Mgmt Voted For For The Clorox Company CLX 11/19/2008 Ratify Auditors Mgmt Voted For For The Hershey Co HSY 4/30/2009 Elect Director R.F. Cavanaugh Mgmt Voted For Withhold The Hershey Co HSY 4/30/2009 Elect Director C.A. Davis Mgmt Voted For For The Hershey Co HSY 4/30/2009 Elect Director A.G. Langbo Mgmt Voted For Withhold The Hershey Co HSY 4/30/2009 Elect Director J.E. Nevels Mgmt Voted For Withhold The Hershey Co HSY 4/30/2009 Elect Director T.J. Ridge Mgmt Voted For For The Hershey Co HSY 4/30/2009 Elect Director D.L. Shedlarz Mgmt Voted For For The Hershey Co HSY 4/30/2009 Elect Director C.B. Strauss Mgmt Voted For Withhold The Hershey Co HSY 4/30/2009 Elect Director D.J. West Mgmt Voted For For The Hershey Co HSY 4/30/2009 Elect Director L.S. Zimmerman Mgmt Voted For For The Hershey Co HSY 4/30/2009 Ratify Auditors Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 10/8/2008 Elect Director Robert W. Alspaugh Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 10/8/2008 Elect Director Douglas G. Bergeron Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 10/8/2008 Elect Director Dr. Leslie G. Denend Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 10/8/2008 Elect Director Alex W. Hart Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 10/8/2008 Elect Director Robert B. Henske Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 10/8/2008 Elect Director Eitan Raff Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 10/8/2008 Elect Director Charles R. Rinehart Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 10/8/2008 Elect Director Collin E. Roche Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 10/8/2008 Elect Director Jeffrey E. Stiefler Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 10/8/2008 Increase Authorized Common Stock Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 10/8/2008 Amend Omnibus Stock Plan Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 10/8/2008 Ratify Auditors Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 6/23/2009 Elect Director Robert W. Alspaugh Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 6/23/2009 Elect Director Douglas G. Bergeron Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 6/23/2009 Elect Director Leslie G. Denend, Ph.D. Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 6/23/2009 Elect Director Alex W. Hart Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 6/23/2009 Elect Director Robert B. Henske Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 6/23/2009 Elect Director Richard A. McGinn Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 6/23/2009 Elect Director Eitan Raff Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 6/23/2009 Elect Director Charles R. Rinehart Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 6/23/2009 Elect Director Collin E. Roche Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 6/23/2009 Elect Director Jeffrey E. Stiefler Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 6/23/2009 Approve Repricing of Options Mgmt Voted For For Verifone Holdings Inc PAY 92342Y109 6/23/2009 Ratify Auditors Mgmt Voted For For Whirlpool Corp. WHR 4/21/2009 Elect Director Gary T. DiCamillo Mgmt Voted For For Whirlpool Corp. WHR 4/21/2009 Elect Director Kathleen J. Hempel Mgmt Voted For For Whirlpool Corp. WHR 4/21/2009 Elect Director Michael A. Todman Mgmt Voted For For Whirlpool Corp. WHR 4/21/2009 Ratify Auditors Mgmt Voted For For Whirlpool Corp. WHR 4/21/2009 Amend Executive Incentive Bonus Plan Mgmt Voted For For Whirlpool Corp. WHR 4/21/2009 Declassify the Board of Directors Mgmt Voted For For Whirlpool Corp. WHR 4/21/2009 Reduce Supermajority Vote Requirement for Article 6 Mgmt Voted For For Whirlpool Corp. WHR 4/21/2009 Reduce Supermajority Vote Requirement for Articles 8 and 10 Mgmt Voted For For Whirlpool Corp. WHR 4/21/2009 Declassify the Board of Directors ShrHoldr Voted Against Against Whirlpool Corp. WHR 4/21/2009 Amend Vote Requirements to Amend Articles/Bylaws/Charter ShrHoldr Voted Against Against Exhibit A Capital Management Small Cap Fund July 1, 2008 to June 30, 2009 (a) (b) (c) (d) (e) (f) (g) (h) (i) Issuer Ticker Cusip Meeting Date Description of Vote Issuer v. SH Voted? Vote Cast For/Against Mgmt Bare Escentuals, Inc., BARE 5/6/2009 Elect Director Leslie A. Blodgett Mgmt Voted For For Bare Escentuals, Inc., BARE 5/6/2009 Elect Director Karen M. Rose Mgmt Voted For For Bare Escentuals, Inc., BARE 5/6/2009 Elect Director John S. Hamlin Mgmt Voted For For Bare Escentuals, Inc., BARE 5/6/2009 Ratify Auditors Mgmt Voted For For Cabot Oil & Gas Corp. COG 4/28/2009 Elect Director Rhys J. Best Mgmt Voted For For Cabot Oil & Gas Corp. COG 4/28/2009 Elect Director Robert Kelley Mgmt Voted For For Cabot Oil & Gas Corp. COG 4/28/2009 Elect Director P. Dexter Peacock Mgmt Voted For For Cabot Oil & Gas Corp. COG 4/28/2009 Increase Authorized Common Stock Mgmt Voted For For Cabot Oil & Gas Corp. COG 4/28/2009 Amend Omnibus Stock Plan Mgmt Voted For For Cabot Oil & Gas Corp. COG 4/28/2009 Ratify Auditors Mgmt Voted For For Checkpoint Systems, Inc. CKP 6/3/2009 Elect Director George Babich, Jr. Mgmt Voted For Against Checkpoint Systems, Inc. CKP 6/3/2009 Elect Director Alan R. Hirsig Mgmt Voted For Against Checkpoint Systems, Inc. CKP 6/3/2009 Elect Director Sally Pearson Mgmt Voted For Against Checkpoint Systems, Inc. CKP 6/3/2009 Elect Director Robert N. Wildrick Mgmt Voted For For Checkpoint Systems, Inc. CKP 6/3/2009 Amend Qualified Employee Stock Purchase Plan Mgmt Voted For For Checkpoint Systems, Inc. CKP 6/3/2009 Amend Omnibus Stock Plan Mgmt Voted For For Checkpoint Systems, Inc. CKP 6/3/2009 Ratify Auditors Mgmt Voted For For Chicago Bridge & Iron Co. CBI 5/7/2009 Meeting for ADR Holders Voted Chicago Bridge & Iron Co. CBI 5/7/2009 DIRECTOR PHILIP K. ASHERMAN Mgmt Voted For For Chicago Bridge & Iron Co. CBI 5/7/2009 DIRECTOR L. RICHARD FLURY Mgmt Voted For For Chicago Bridge & Iron Co. CBI 5/7/2009 DIRECTOR W. CRAIG KISSEL Mgmt Voted For For Chicago Bridge & Iron Co. CBI 5/7/2009 TO AUTHORIZE PREPARATION OF OUR DUTCH STATUTORY ANNUAL ACCOUNTS AND ANNUAL REPORT OF OUR MANAGEMENT BOARD IN ENGLISH LANGUAGE. Mgmt Voted For For Chicago Bridge & Iron Co. CBI 5/7/2009 TO DISCHARGE THE SOLE MEMBER OF OUR MANAGEMENT BOARD FROMLIABILITY IN RESPECT OF THE EXERCISE OF ITS DUTIES. Mgmt Voted For For Chicago Bridge & Iron Co. CBI 5/7/2009 TO DISCHARGE THE MEMBERS OF THE SUPERVISORY BOARD FROM LIABILITYIN RESPECT OF THE EXERCISE OF THEIR DUTIES. Mgmt Voted For For Chicago Bridge & Iron Co. CBI 5/7/2009 TO APPROVE THE FINAL DIVIDEND IN AN AMOUNT OF $0.16 PER SHARE. Mgmt Voted For For Chicago Bridge & Iron Co. CBI 5/7/2009 APPROVE EXTENSION OF AUTHORITY OF OUR MANAGEMENT BOARD TO REPURCHASE UP TO 10% OF ISSUED SHARE CAPITAL OF THE COMPANY. Mgmt Voted For For Chicago Bridge & Iron Co. CBI 5/7/2009 TO APPOINT ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2009. Mgmt Voted For For Chicago Bridge & Iron Co. CBI 5/7/2009 AMEND ARTICLES OF ASSOCIATION TO PROVIDE THAT MANDATORYRETIREMENT DATE OF DIRECTORS WHO ATTAIN AGE OF SEVENTY-TWO WILLBE THE DAY ON WHICH ANNUAL MEETING IS HELD. Mgmt Voted For For Chicago Bridge & Iron Co. CBI 5/7/2009 TO APPROVE THE AMENDMENT OF THE 2008 LONG-TERM INCENTIVE PLAN. Mgmt Voted For Against Chicago Bridge & Iron Co. CBI 5/7/2009 TO APPROVE THE AMENDMENT OF THE CHICAGO BRIDGE & IRON 2 Mgmt Voted For For Chicago Bridge & Iron Co. CBI 5/7/2009 APPROVE EXTENSION OF AUTHORITY OF SUPERVISORY BOARD TO ISSUE AND/OR GRANT RIGHTS TO ACQUIRE SHARES, NEVER TO EXCEED NUMBER OF AUTHORIZED BUT UNISSUED SHARES. Mgmt Voted For For Chicago Bridge & Iron Co. CBI 5/7/2009 RECEIVE EXPLANATION ON COMPANY'S RESERVES AND DIVIDEND POLICY Voted CRUCELL NV CRXL 6/5/2009 Meeting for ADR Holders Voted CRUCELL NV CRXL 6/5/2009 Open Meeting Voted CRUCELL NV CRXL 6/5/2009 Receive Report of Management Board (Non-Voting) Voted CRUCELL NV CRXL 6/5/2009 Approve Publication of Annual Accounts in English Mgmt Voted For For CRUCELL NV CRXL 6/5/2009 Approve Financial Statements Mgmt Voted For For CRUCELL NV CRXL 6/5/2009 Receive Explanation on Company's Reserves and Dividend Policy Voted CRUCELL NV CRXL 6/5/2009 Approve Discharge of Management Board Mgmt Voted For For CRUCELL NV CRXL 6/5/2009 Approve Discharge of Supervisory Board Mgmt Voted For For CRUCELL NV CRXL 6/5/2009 Reappoint Deloitte as Auditors Mgmt Voted For For CRUCELL NV CRXL 6/5/2009 Accept Resignation of Philip Satow as a Supervisory Board Member and Grant Discharge (Non-contentious) Mgmt Voted For For CRUCELL NV CRXL 6/5/2009 Accept Resignation of Arnold Hoevenaars as a Supervisory Board Memberand Grant Discharge (Non-contentious) Mgmt Voted For For CRUCELL NV CRXL 6/5/2009 Reelect Philip Satow to Supervisory Board Mgmt Voted For For CRUCELL NV CRXL 6/5/2009 Reelect Arnold Hoevenaars to Supervisory Board Mgmt Voted For For CRUCELL NV CRXL 6/5/2009 Elect Floris Waller to Supervisory Board Mgmt Voted For For CRUCELL NV CRXL 6/5/2009 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt Voted For For CRUCELL NV CRXL 6/5/2009 Grant Board Authority to Issue Shares Up To 15 Percent of Issued Capital Plus Additional 15 Percent in Case of Takeover/Merger Mgmt Voted For Against CRUCELL NV CRXL 6/5/2009 Authorize Board to Exclude Preemptive Rights from Issuance under Item 10a Mgmt Voted For Against CRUCELL NV CRXL 6/5/2009 Amend Articles Mgmt Voted For For CRUCELL NV CRXL 6/5/2009 Allow Questions Voted CRUCELL NV CRXL 6/5/2009 Close Meeting Voted Cubist Pharmaceuticals, Inc. CBST 6/4/2009 Elect Director Kenneth Bate Mgmt Voted For For Cubist Pharmaceuticals, Inc. CBST 6/4/2009 Elect Director Nancy Hutson Mgmt Voted For For Cubist Pharmaceuticals, Inc. CBST 6/4/2009 Elect Director Martin Soeters Mgmt Voted For For Cubist Pharmaceuticals, Inc. CBST 6/4/2009 Amend Qualified Employee Stock Purchase Plan Mgmt Voted For For Cubist Pharmaceuticals, Inc. CBST 6/4/2009 Amend Non-Employee Director Omnibus Stock Plan Mgmt Voted For For Cubist Pharmaceuticals, Inc. CBST 6/4/2009 Ratify Auditors Mgmt Voted For For Del Monte Foods Co. DLM 24522P103 9/25/2008 Elect Director Timothy G. Bruer Mgmt Voted For For Del Monte Foods Co. DLM 24522P103 9/25/2008 Elect Director Mary R. Henderson Mgmt Voted For For Del Monte Foods Co. DLM 24522P103 9/25/2008 Elect Director Sharon L. McCollam Mgmt Voted For For Del Monte Foods Co. DLM 24522P103 9/25/2008 Ratify Auditors Mgmt Voted For For Dionex Corp. DNEX 10/28/2008 Elect Director David L. Anderson Mgmt Voted For For Dionex Corp. DNEX 10/28/2008 Elect Director A. Blaine Bowman Mgmt Voted For For Dionex Corp. DNEX 10/28/2008 Elect Director Lukas Braunschweiler Mgmt Voted For For Dionex Corp. DNEX 10/28/2008 Elect Director Roderick McGeary Mgmt Voted For For Dionex Corp. DNEX 10/28/2008 Elect Director Riccardo Pigliucci Mgmt Voted For For Dionex Corp. DNEX 10/28/2008 Elect Director Michael W. Pope Mgmt Voted For For Dionex Corp. DNEX 10/28/2008 Ratify Auditors Mgmt Voted For For Evergreen Funds EGMXX 3/19/2009 Approve Investment Advisory Agreement Mgmt Voted For For Flotek Industries, Inc FTK 6/11/2009 Elect Director John W. Chisholm Mgmt Voted For For Flotek Industries, Inc FTK 6/11/2009 Elect Director Jerry D. Dumas, Sr. Mgmt Voted For For Flotek Industries, Inc FTK 6/11/2009 Elect Director James R. Massey Mgmt Voted For For Flotek Industries, Inc FTK 6/11/2009 Elect DirectorKevin G. McMahon Mgmt Voted For For Flotek Industries, Inc FTK 6/11/2009 Elect Director Barry E. Stewart Mgmt Voted For For Flotek Industries, Inc FTK 6/11/2009 Elect Director Richard O. Wilson Mgmt Voted For For Flotek Industries, Inc FTK 6/11/2009 Ratify Auditors Mgmt Voted For For GTx, Inc. GTXI 40052B108 5/6/2009 Elect Director J. Kenneth Glass Mgmt Voted For For GTx, Inc. GTXI 40052B108 5/6/2009 Elect Director Marc S. Hanover Mgmt Voted For For GTx, Inc. GTXI 40052B108 5/6/2009 Elect Director John H. Pontius Mgmt Voted For For GTx, Inc. GTXI 40052B108 5/6/2009 Ratify Auditors Mgmt Voted For For Gulf Island Fabrication, Inc. GIFI 4/23/2009 Elect Director Alden J. Laborde Mgmt Voted For Withhold Gulf Island Fabrication, Inc. GIFI 4/23/2009 Elect Director Kerry J. Chauvin Mgmt Voted For Withhold Itron, Inc. ITRI 5/5/2009 Elect Director Michael B. Bracy Mgmt Voted For For Itron, Inc. ITRI 5/5/2009 Elect Director Kirby A. Dyess Mgmt Voted For For Itron, Inc. ITRI 5/5/2009 Elect Director Graham M. Wilson Mgmt Voted For For Itron, Inc. ITRI 5/5/2009 Ratify Auditors Mgmt Voted For For Jarden Corp. JAH 6/4/2009 Elect Director Martin E. Franklin Mgmt Voted For For Jarden Corp. JAH 6/4/2009 Elect Director Rene-pierre Azria Mgmt Voted For For Jarden Corp. JAH 6/4/2009 Elect Director Michael S. Gross Mgmt Voted For For Jarden Corp. JAH 6/4/2009 Approve Omnibus Stock Plan Mgmt Voted For Against Jarden Corp. JAH 6/4/2009 Ratify Auditors Mgmt Voted For For Kinross Gold Corp. K 5/6/2009 Elect Director John A. Brough Mgmt Voted For For Kinross Gold Corp. K 5/6/2009 Elect Director Wilson N. Brumer Mgmt Voted For For Kinross Gold Corp. K 5/6/2009 Elect Director Tye W. Burt Mgmt Voted For For Kinross Gold Corp. K 5/6/2009 Elect Director John K. Carrington Mgmt Voted For For Kinross Gold Corp. K 5/6/2009 Elect Director John M.H. Huxley Mgmt Voted For For Kinross Gold Corp. K 5/6/2009 Elect Director John A. Keyes Mgmt Voted For For Kinross Gold Corp. K 5/6/2009 Elect Director Catherine McLeod-Seltzer Mgmt Voted For For Kinross Gold Corp. K 5/6/2009 Elect Director George F. Michals Mgmt Voted For For Kinross Gold Corp. K 5/6/2009 Elect Director John E. Oliver Mgmt Voted For For Kinross Gold Corp. K 5/6/2009 Elect Director Terence C.W. Reid Mgmt Voted For For Kinross Gold Corp. K 5/6/2009 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt Voted For For Kinross Gold Corp. K 5/6/2009 Approve Shareholder Rights Plan Mgmt Voted For For Lions Gate Entertainment Corp. LGF 9/9/2008 Elect Director - Norman Bacal Mgmt Voted For For Lions Gate Entertainment Corp. LGF 9/9/2008 Elect Director -Michael Burns Mgmt Voted For For Lions Gate Entertainment Corp. LGF 9/9/2008 Elect Director - Arthur Evrensel Mgmt Voted For For Lions Gate Entertainment Corp. LGF 9/9/2008 Elect Director - Jon Feltheimer Mgmt Voted For For Lions Gate Entertainment Corp. LGF 9/9/2008 Elect Director - Morley Koffman Mgmt Voted For For Lions Gate Entertainment Corp. LGF 9/9/2008 Elect Director - Harald Ludwig Mgmt Voted For For Lions Gate Entertainment Corp. LGF 9/9/2008 Elect Director - Laurie May Mgmt Voted For For Lions Gate Entertainment Corp. LGF 9/9/2008 Elect Director - G Scott Paterson Mgmt Voted For Withhold Lions Gate Entertainment Corp. LGF 9/9/2008 Elect Director - Daryl Simm Mgmt Voted For For Lions Gate Entertainment Corp. LGF 9/9/2008 Elect Director - Hardwick Simmons Mgmt Voted For For Lions Gate Entertainment Corp. LGF 9/9/2008 Elect Director - Brian V Tobin Mgmt Voted For For Lions Gate Entertainment Corp. LGF 9/9/2008 Ratify Ernst & Young as Auditors Mgmt Voted For For Martek Biosciences Corp. MATK 3/19/2009 Elect Director Harry J. D'Andrea Mgmt Voted For For Martek Biosciences Corp. MATK 3/19/2009 Elect Director James R. Beery Mgmt Voted For For Martek Biosciences Corp. MATK 3/19/2009 Elect Director Michael G. Devine Mgmt Voted For For Martek Biosciences Corp. MATK 3/19/2009 Elect Director Steve Dubin Mgmt Voted For For Martek Biosciences Corp. MATK 3/19/2009 Elect Director Robert J. Flanagan Mgmt Voted For For Martek Biosciences Corp. MATK 3/19/2009 Elect Director Polly B. Kawalek Mgmt Voted For For Martek Biosciences Corp. MATK 3/19/2009 Elect Director Jerome C. Keller Mgmt Voted For For Martek Biosciences Corp. MATK 3/19/2009 Elect Director Douglas J. MacMaster, Jr. Mgmt Voted For For Martek Biosciences Corp. MATK 3/19/2009 Elect Director Robert H. Mayer Mgmt Voted For For Martek Biosciences Corp. MATK 3/19/2009 Elect Director Eugene H. Rotberg Mgmt Voted For For Martek Biosciences Corp. MATK 3/19/2009 Ratify Auditors Mgmt Voted For For McMoRan Exploration Co. MMR 6/11/2009 Elect Director Richard C. Adkerson Mgmt Voted For For McMoRan Exploration Co. MMR 6/11/2009 Elect Director Robert A. Day Mgmt Voted For For McMoRan Exploration Co. MMR 6/11/2009 Elect Director Gerald J. Ford Mgmt Voted For For McMoRan Exploration Co. MMR 6/11/2009 Elect Director H. Devon Graham, Jr. Mgmt Voted For For McMoRan Exploration Co. MMR 6/11/2009 Elect Director Suzanne T. Mestayer Mgmt Voted For For McMoRan Exploration Co. MMR 6/11/2009 Elect Director James R. Moffett Mgmt Voted For For McMoRan Exploration Co. MMR 6/11/2009 Elect Director B. M. Rankin, Jr. Mgmt Voted For For McMoRan Exploration Co. MMR 6/11/2009 Ratify Auditors Mgmt Voted For For National Retail Properties, Inc. NNN 5/15/2009 Elect Director Don DeFosset Mgmt Voted For For National Retail Properties, Inc. NNN 5/15/2009 Elect Director Dennis E. Gershenson Mgmt Voted For For National Retail Properties, Inc. NNN 5/15/2009 Elect Director Kevin B. Habicht Mgmt Voted For For National Retail Properties, Inc. NNN 5/15/2009 Elect Director Richard B. Jennings Mgmt Voted For For National Retail Properties, Inc. NNN 5/15/2009 Elect Director Ted B. Lanier Mgmt Voted For For National Retail Properties, Inc. NNN 5/15/2009 Elect Director Robert C. Legler Mgmt Voted For For National Retail Properties, Inc. NNN 5/15/2009 Elect Director Craig Macnab Mgmt Voted For For National Retail Properties, Inc. NNN 5/15/2009 Elect Director Robert Martinez Mgmt Voted For For National Retail Properties, Inc. NNN 5/15/2009 Ratify Auditors Mgmt Voted For For National Retail Properties, Inc. NNN 5/15/2009 Other Business Mgmt Voted For Against Northwestern Corp. NWE 4/22/2009 Elect Director Stephen P. Adik Mgmt Voted For For Northwestern Corp. NWE 4/22/2009 Elect Director E. Linn Draper, Jr. Mgmt Voted For For Northwestern Corp. NWE 4/22/2009 Elect Director Dana J. Dykhouse Mgmt Voted For For Northwestern Corp. NWE 4/22/2009 Elect Director Julia L. Johnson Mgmt Voted For For Northwestern Corp. NWE 4/22/2009 Elect Director Philip L. Maslowe Mgmt Voted For For Northwestern Corp. NWE 4/22/2009 Elect Director D. Louis Peoples Mgmt Voted For For Northwestern Corp. NWE 4/22/2009 Elect Director Robert C. Rowe Mgmt Voted For For Northwestern Corp. NWE 4/22/2009 Ratify Auditors Mgmt Voted For For Northwestern Corp. NWE 4/22/2009 Approve Qualified Employee Stock Purchase Plan Mgmt Voted For For Northwestern Corp. NWE 4/22/2009 Elect Director Dorothy M. Bradley Mgmt Voted For For Perini Corp. TPC 9/5/2008 Issue Shares in Connection with Acquisition Mgmt Voted For For Perini Corp. TPC 9/5/2008 Increase Authorized Common Stock Mgmt Voted For For Perini Corp. TPC 9/5/2008 ElectDirector Marilyn A. Alexander Mgmt Voted For For Perini Corp. TPC 9/5/2008 ElectDirector Peter Arkley Mgmt Voted For For Perini Corp. TPC 9/5/2008 ElectDirector Raymond R. Oneglia Mgmt Voted For For Perini Corp. TPC 9/5/2008 ElectDirector Donald D. Snyder Mgmt Voted For For Perini Corp. TPC 9/5/2008 Ratify Auditors Mgmt Voted For For Perini Corp. TPC 9/5/2008 Amend Omnibus Stock Plan Mgmt Voted For For Perini Corp. TPC 9/5/2008 Adjourn Meeting Mgmt Voted For For Perini Corp. TPC 5/28/2009 Elect Director Robert Band Mgmt Voted For For Perini Corp. TPC 5/28/2009 Elect Director Robert L. Miller Mgmt Voted For For Perini Corp. TPC 5/28/2009 Elect Director Michael R. Klein Mgmt Voted For For Perini Corp. TPC 5/28/2009 Ratify Auditors Mgmt Voted For For Perini Corp. TPC 5/28/2009 Change Company Name Mgmt Voted For For Perini Corp. TPC 5/28/2009 Amend Omnibus Stock Plan Mgmt Voted For For Perini Corp. TPC 5/28/2009 Approve Executive Incentive Bonus Plan Mgmt Voted For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 4/29/2009 Elect H. Furlong Baldwin as Director Mgmt Voted For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 4/29/2009 Elect Dan R. Carmichael as Director Mgmt Voted For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 4/29/2009 Elect A. John Hass as Director Mgmt Voted For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 4/29/2009 Elect Edmund R. Megna as Director Mgmt Voted For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 4/29/2009 Elect Michael D. Price as Director Mgmt Voted For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 4/29/2009 Elect Peter T. Pruitt as Director Mgmt Voted For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 4/29/2009 Elect James P. Slattery as Director Mgmt Voted For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 4/29/2009 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Mgmt Voted For For Rayonier Inc. RYN 5/21/2009 Elect Director Richard D. Kincaid Mgmt Voted For For Rayonier Inc. RYN 5/21/2009 Elect Director V. Larkin Martin Mgmt Voted For For Rayonier Inc. RYN 5/21/2009 Elect Director Ronald Townsend Mgmt Voted For For Rayonier Inc. RYN 5/21/2009 Elect Director John E. Bush Mgmt Voted For For Rayonier Inc. RYN 5/21/2009 Elect Director David W. Oskin Mgmt Voted For For Rayonier Inc. RYN 5/21/2009 Ratify Auditors Mgmt Voted For For South Jersey Industries, Inc. SJI 4/23/2009 Elect Director Walter M. Higgins Mgmt Voted For For South Jersey Industries, Inc. SJI 4/23/2009 Elect Director Joseph H. Petrowski Mgmt Voted For For South Jersey Industries, Inc. SJI 4/23/2009 Elect Director Shirli M. Billings Mgmt Voted For For South Jersey Industries, Inc. SJI 4/23/2009 Elect Director Thomas A. Bracken Mgmt Voted For For South Jersey Industries, Inc. SJI 4/23/2009 Elect Director Sheila Hartnett-Devlin Mgmt Voted For For South Jersey Industries, Inc. SJI 4/23/2009 Declassify the Board of Directors Mgmt Voted For For South Jersey Industries, Inc. SJI 4/23/2009 Ratify Auditors Mgmt Voted For For Sun Healthcare Group, Inc. SUNH 6/10/2009 Elect Director Gregory S. Anderson Mgmt Voted For For Sun Healthcare Group, Inc. SUNH 6/10/2009 Elect Director Tony M. Astorga Mgmt Voted For For Sun Healthcare Group, Inc. SUNH 6/10/2009 Elect Director Christian K. Bement Mgmt Voted For For Sun Healthcare Group, Inc. SUNH 6/10/2009 Elect Director Michael J. Foster Mgmt Voted For For Sun Healthcare Group, Inc. SUNH 6/10/2009 Elect Director Barbara B. Kennelly Mgmt Voted For For Sun Healthcare Group, Inc. SUNH 6/10/2009 Elect Director Steven M. Looney Mgmt Voted For For Sun Healthcare Group, Inc. SUNH 6/10/2009 Elect Director Richard K. Matros Mgmt Voted For For Sun Healthcare Group, Inc. SUNH 6/10/2009 Elect Director Milton J. Walters Mgmt Voted For For Sun Healthcare Group, Inc. SUNH 6/10/2009 Approve Omnibus Stock Plan Mgmt Voted For For Sun Healthcare Group, Inc. SUNH 6/10/2009 Ratify Auditors Mgmt Voted For For Tootsie Roll Industries, Inc. TR 5/4/2009 Elect Director Melvin J. Gordon Mgmt Voted For Withhold Tootsie Roll Industries, Inc. TR 5/4/2009 Elect Director Ellen R. Gordon Mgmt Voted For Withhold Tootsie Roll Industries, Inc. TR 5/4/2009 Elect Director Lana Jane Lewis-Brent Mgmt Voted For Withhold Tootsie Roll Industries, Inc. TR 5/4/2009 Elect Director Barre A. Seibert Mgmt Voted For Withhold Tootsie Roll Industries, Inc. TR 5/4/2009 Elect Director Richard P. Bergeman Mgmt Voted For Withhold Tootsie Roll Industries, Inc. TR 5/4/2009 Ratify Auditors Mgmt Voted For For TreeHouse Foods Inc. THS 89469A104 4/30/2009 Elect Director Frank J. O'Connell Mgmt Voted For For TreeHouse Foods Inc. THS 89469A104 4/30/2009 Elect Director Terdema L. Ussery, II Mgmt Voted For For TreeHouse Foods Inc. THS 89469A104 4/30/2009 Ratify Auditors Mgmt Voted For For TreeHouse Foods Inc. THS 89469A104 4/30/2009 Increase Authorized Common Stock Mgmt Voted For For United Natural Foods, Inc. UNFI 12/12/2008 Elect Director Michael S. Funk Mgmt Voted For For United Natural Foods, Inc. UNFI 12/12/2008 Elect Director James P. Heffernan Mgmt Voted For For United Natural Foods, Inc. UNFI 12/12/2008 Elect Director Steven L. Spinner Mgmt Voted For For United Natural Foods, Inc. UNFI 12/12/2008 Amend Omnibus Stock Plan Mgmt Voted For For United Natural Foods, Inc. UNFI 12/12/2008 Ratify Auditors Mgmt Voted For For United Natural Foods, Inc. UNFI 12/12/2008 Adopt ILO Based Code of Conduct ShrHoldr Voted Against For VCA Antech, Inc. WOOF 6/1/2009 Elect Director John M. Baumer Mgmt Voted For Withhold VCA Antech, Inc. WOOF 6/1/2009 Elect Director Frank Reddick Mgmt Voted For Withhold VCA Antech, Inc. WOOF 6/1/2009 Ratify Auditors Mgmt Voted For For Watsco, Inc. WSO 5/29/2009 Elect Director Robert L. Berner III Mgmt Voted For Withhold Watsco, Inc. WSO 5/29/2009 Elect Director Denise Dickins Mgmt Voted For Withhold Watsco, Inc. WSO 5/29/2009 Elect Director Gary L. Tapella Mgmt Voted For Withhold Watsco, Inc. WSO 5/29/2009 Amend Omnibus Stock Plan Mgmt Voted For Against Watsco, Inc. WSO 5/29/2009 Authorize Board to Fill Vacancies Mgmt Voted For For Watsco, Inc. WSO 5/29/2009 Authorize New Class of Preferred Stock Mgmt Voted For Against Wd-40 Company WDFC 12/9/2008 Elect Director J.C. Adams Jr. Mgmt Voted For For Wd-40 Company WDFC 12/9/2008 Elect Director G.H. Bateman Mgmt Voted For For Wd-40 Company WDFC 12/9/2008 Elect Director P.D. Bewley Mgmt Voted For For Wd-40 Company WDFC 12/9/2008 Elect Director R.A. Collato Mgmt Voted For For Wd-40 Company WDFC 12/9/2008 Elect Director M.L. Crivello Mgmt Voted For For Wd-40 Company WDFC 12/9/2008 Elect Director L.A. Lang Mgmt Voted For For Wd-40 Company WDFC 12/9/2008 Elect Director G.O. Ridge Mgmt Voted For For Wd-40 Company WDFC 12/9/2008 Elect Director N.E. Schmale Mgmt Voted For For Wd-40 Company WDFC 12/9/2008 Approve Amendment to Bylaws to Reduce the Minimum Number of Directors from Nine to Seven and Fix Authorized Number of Directors at Eight Mgmt Voted For For Wd-40 Company WDFC 12/9/2008 Approve Executive Incentive Bonus Plan Mgmt Voted For For Wd-40 Company WDFC 12/9/2008 Ratify Auditors Mgmt Voted For For
